DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant
This communication is in response to application filed 4/20/20 and is a continuation of application 14/951,103 filed 11/24/2015 (now US Patent No. 10,665,350).  In preliminary amendment dated 4/20/20 claims 1-20 were canceled.  Claims 21-40 are now pending.  
  

Information Disclosure Statement 
        Information disclosure statement dated 4/20/20 has been acknowledged and considered.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,665,350. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims of the previously patented claims anticipate and/or are an obvious variant of the currently pending claims.  The currently pending claims and reference claims teach converting the referral data to a common format by automatically filing a referral notification form with the referral data, the referral notification form having a different format than the electronic form, the common format being standardized for multiple sources; generating first instructions for displaying a graphical user interface in a second mobile device, the graphical user interface comprising information in the referral form; and  -3-New Continuation of Application No.: 14/951,103 Attorney Docket No.: 12916.0013-01000providing the first instructions to the second mobile device in real time using at least one of a push notification, an email, or a Short Message Service (SMS) text.  The reference claims are obvious variants of the currently pending claims.  


Potentially Allowable Subject Matter 
Regarding a potential grounds of rejection under 35 USC 101, the pending
claims integrate the judicial exception into a practical application in light of the 2019

providing the electronic form being provided to the first mobile device in a mobile application format; 
converting by the processor the inputted data to a common format by automatically filling a referral notification form with the referral data, the referral notification form having a different format than the electronic form, the common format being standardized for multiple sources; 
generating, by the processor, instructions for displaying a notification graphical user interface  in a second mobile device associated with the first department, the notification graphical user interface comprising information in the referral notification form; and
providing, using the network interface, the instructions second mobile device in real time using at least one of a push notification, an email, or an SMS text.

The independent claims as a whole integrate the method of organizing human activity into a practical application.  Specifically the additional elements recite a specific improvement over prior mobile device systems by enabling communication between proprietary systems that could communicate and permitting remote access to referral information through mobile devices (see specification paras. [0024], [0063]).  

The closest domestic prior art of record, Baldwin (2007/0083403), teaches a method for processing data to generate a graphical user interface.  Specifically Baldwin teaches automatically filling, by the processor, data fields of a referral notification form using the received input (para. [0304] the referral creation facility (166) causes the information pertaining to the referral to be stored in the database (130) as a collection 274 of linked information units) and generating, by the processor, a graphical user interface for notification of a referral to the first department; and providing, using the network interface, the graphical user interface to the first department, (para. [0305] the referee will be notified in a user summary screen (e.g., as shown at 559 and in FIG. 3), that there is an additional new referral addressed to him or her).  Khan (2013/0304485) teaches an electronic form is provided to a mobile device in a mobile application format. In particular paras. [0017], [0019] of Khan teaches the use of a “direct admit application” (i.e. mobile application format) on a mobile device which allows the clinician to answer questions regarding the patient using a “direct admit form” (i.e. electronic form). 

 The closest non-patent literature of record, InternetWire (“RxNT Releases EMR Lite Solution.”  Internet Wire 25 Sep 2007: NA) teaches an application that allows providers to generate patient referrals and send outbound referral forms directly to the referred-to provider.  

The closest foreign prior art of record, Chen (CN104166951A) teaches a method and system for providing data support for two-way referral of a medical institution.  Chen teaches loading data according to business subject classification, factors influencing two-way referral business are calculated and analyzed through subject classification data, a two-way referral cross-over analysis model is built according to the factors, and a reasonable two-way referral basis is obtained by adjusting numerical values of the factors or proportion analysis.  

However, the closest prior arts of record do not expressly teach: 

converting, by the processor, the inputted data to a common format by automatically filling a referral notification form with the referral data, the referral notification form having a different format than the electronic form, the common format being standardized for multiple sources;

generating, by the processor, instructions for displaying a notification graphical user interface in a second mobile device associated with the first department, the notification graphical user interface comprising information in the referral notification form; and
providing, using the network interface, the instructions to the second mobile device in real time using at least one of a push notification, an email, or an SMS text.

No decision has been made on allowability in light of pending rejections.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207. The examiner can normally be reached Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELAINE GORT can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        3/26/22